Citation Nr: 1200159	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The RO has reported that the appellant had active service from April 1965 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for otitis been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was last denied in a March 2007 rating decision.  The appellant did not perfect an appeal to that decision.  

2.  The evidence added to the record since the March 2007 decision is cumulative or redundant of the evidence previously of record.  


CONCLUSION OF LAW

The March 2007 rating decision denying service connection for a bilateral hearing loss disability is final.  New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has not been received and the claim is not reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in May 2008. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available treatment records have been obtained.  We also note that the appellant has been afforded an appropriate and adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The appellant has appealed the denial to reopen the claim for service connection for a bilateral hearing loss disability.  In May 2006, the appellant submitted a claim for service connection for an ear disability.  In an August 2006 rating decision, the appellant was denied service connection for a bilateral hearing loss disability.  The RO found that the medical evidence of record failed to show that the disability had been clinically diagnosed.  The appellant was notified of the denial in August 2006.  He submitted a notice of disagreement to the decision in October 2006.  

In a March 2007 rating decision, service connection for a bilateral hearing loss disability was again denied.  The RO found that there was no evidence showing bilateral hearing loss in service and there was no evidence that his current bilateral hearing loss was related to service.  It was also found that the appellant was not diagnosed with bilateral hearing loss to a compensable degree within a year of discharge from service.  The appellant was notified of the denial in March 2007.  The appellant submitted a notice of disagreement in July 2007.  A Statement of the Case was issued in November 2007.  The appellant's VA Form 9 Substantive Appeal was received in April 2008.  He was informed days later that his VA Form 9 could not be accepted as it was untimely.  In May 2009, he related that he wished to reopen his claim for service connection.  

At the time of the last final denial, the record contained service treatment records to include the September 1970 separation examination which showed normal hearing and the September 1970 record showing chronic prevalent otitis media right ear.  Also of record at the time of the last final denial were outpatient treatment records showing treatment for hearing problems to include a November 2004 notation of decreased hearing acuity and a January 2005 audiological examination showing that pure tone test results indicated a sensorineural hearing loss in both ears.  

Within a year of the March 2007 rating decision, in October 2007, the appellant was afforded a VA examination.  During this examination, the VA examiner stated that the service treatment records contained three tests which documented normal hearing sensitivity at 500-400 HZ bilaterally.  The appellant described military noise exposure in the form of artillery, explosions, and tanks without hearing protection.  He also reported occupational noise exposure in the form of mechanic work and noisy factory work with hearing protection.  Examination revealed a bilateral hearing loss disability in accordance with VA regulations.  The VA examiner opined that the appellant's hearing loss was not caused by or a result of military noise exposure.  

Since the last final denial, the appellant has submitted records from March and April 2005 discussing hearing aids and a February 2008 assessment of hearing loss.  He also submitted a statement asserting that Dr. H had medical records confirming the origin of his chronic hearing loss.  In his June 2009 VA Form 9 Substantive Appeal, the appellant stated that he was subjected to extremely loud noises during training and work without hearing protection.  He related that he was subjected to the noise of non-muffled engines.  Via various statements the appellant has expressed that he was diagnosed with chronic prevalent otitis the day after his separation physical.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has not been submitted.  The appellant's claim for service connection was previously denied on the basis that there was no evidence showing bilateral hearing loss in service, no evidence that his current bilateral hearing loss was related to service, and that bilateral hearing loss to a compensable degree within a year of discharge from service was not shown.  At the time of the last final denial, the record contained evidence showing a current hearing loss disability.  The VA examiner also opined that the appellant's hearing loss was not caused by or a result of military noise exposure.  

The evidence received since the last final denial consists of records showing continued treatment for hearing loss and the appellant's assertions of noise exposure during service.  Although the appellant has re-submitted evidence showing that he has hearing loss and that he was subjected to loud noises in service, this fact had already been established.  Therefore, such evidence is cumulative.  Furthermore, while the appellant has related that while in service he was diagnosed with chronic prevalent otitis, this evidence was of record at that time of the last final denial and is also cumulative.  

The appellant has also submitted a statement asserting that Dr. H had medical records confirming the origin of his chronic hearing loss.  However, no records from Dr. H were submitted by the appellant, and he did not return the authorization and consent form sent by VA so that the records could be obtained.  As the records from Dr. H are not of file, new and material evidence cannot be found in this regard.  The appellant has not submitted any evidence showing that he has a bilateral hearing loss disability that is due to a disease or injury that is attributable to service.  Because the evidence submitted since the last final decision is cumulative, the appellant has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.

Stated differently, service connection for a bilateral hearing loss disability was denied in the past because there was no evidence showing bilateral hearing loss in service, no evidence that his current bilateral hearing loss was related to service, and bilateral hearing loss to a compensable degree within a year of discharge from service was not shown.  No material facts have changed.



ORDER

The application to reopen the claim for service connection for a bilateral hearing loss disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


